                                                 THE CITY OF NEW YORK
JAMES E. JOHNSON                                LAW DEPARTMENT                                               ALISON S. MITCHELL
Corporation Counsel                                     100 CHURCH STREET                                             Senior Counsel
                                                        NEW YORK, NY 10007                                     Phone: (212) 356-3514
                                                                                                                 Fax: (212) 356-3509
                                                                                                               amitchel@law.nyc.gov


                                                                               March 17, 2020

      BY ECF
      Honorable Ronnie Abrams
      United States District Judge
      United States District Court
      Southern District of New York
      40 Foley Square
      New York, NY 10007

                        Re: Brian Coleman v. City of New York, et al.
                            18 CV 11819 (RA)
      Your Honor:

             I am Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
      of New York, and the attorney for defendants City of New York and Police Officer Johanny
      Beissel (“City defendants”) in the above referenced matter. The parties respectfully write to
      request a stay in this matter until October 16, 2020.

             On January 8, 2020, Your Honor granted defendants’ consent request for an extension of
      discovery and adjournment of a status conference. ECF Dkt. No. 40. Fact discovery is to be
      completed by March 27, 2020 and a status conference is currently scheduled for May 8, 2020.
      ECF Dkt. No. 40. On February 25, 2020, defendants Dollar Tree Stores were dismissed from
      this matter. ECF Dkt. No. 42. While no depositions have been taken in this matter the parties
      have scheduled the plaintiff’s deposition for March 18, 2020 and defendant officer Johanny
      Beissel’s deposition for March 20, 2020.

              However, given the recent developments of the coronavirus pandemic, neither plaintiff
      nor defendant officer Beissel want to sit for their scheduled deposition. Both parties are
      considered high risk and are susceptible for transmission of the coronavirus. Plaintiff’s age
      places him in the high risk category and defendant officer Beissel has planned leave of absence
      starting on April 15, 2020 for approximately five months that places her in the high risk
      category. 1

      1
       If Your Honor would like more information regarding either parties’ high risk status, the parties are willing to
      provide that information to the Court for an in camera review.
